¶ 19 I concur with the majority as to the analysis and disposition of this case.
 {¶ 20} I write separately only to indicate the following. If the evidence of the prior molestation had been more limited as to the amount of evidence presented on that issue, and had there not been any witnesses who testified that the victim was truthful, and had the prior molestation evidence been clearly introduced only to show defendant's intent in touching the victim, then my decision regarding the prior molestation evidence would have been different.
Julie A. Edwards, J.